Citation Nr: 1717840	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals of fracture to right tibia and fibula.


REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970 in the United States Air Force.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2014, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration. 

In February 2016, the Veteran submitted a claim to reopen his request for service connection for hammertoes, a right hip disability, and right leg varicose veins (he had not appealed a July 2013 denial of these claims on the merits).  A June 2016 rating action found that no new and material evidence had been submitted to reopen these claims; the Veteran filed a notice of disagreement in July 2016.  It was noted that he elected to have a Decision Review Officer (DRO) reconsider the case; as a consequence, the RO appears to be actively processing this appeal, thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

For the period on appeal, the Veteran's service connected residuals of fracture to right tibia and fibula, remain unchanged.


CONCLUSION OF LAW

For the period on appeal, the criteria for a disability rating in excess of 10 percent, for residuals of fracture to right tibia and fibula, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103a (West 2014); 38 C.F.R. §§ 4.40, 4.44, 4.59, 4.71(a), Diagnostic Code (DC) 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Veteran was sent a VCAA notice in August 2011 stating what evidence was required to substantiate his claim for service connection, and the responsibilities of both VA and the Veteran needed to develop his claim.  The letter fully addressed all notice requirement elements set by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not identified any records that remain outstanding.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), VA and private treatment records, reports of VA examinations, and statements from the Veteran.

The evidence of the Board finds that VA complied with the duty to assist as VA aided the Veteran in obtaining VA examinations in September 2011, June 2013, and October 2014.  The examiners reviewed the claims file and past medical history and made diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports contained the necessary findings and was adequate for the Board to make a fully informed determination.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, as stated in the Introduction, the claim was remanded in September 2014.  The Board remanded this matter in part because the July 2013 rating decision was based on the June 2013 VA examination, but the examination reports were not of record.  Therefore, the Board found it necessary to remand to collect missing VA medical evidence, including the June 2013 VA examination, in addition to scheduling the Veteran for another VA examination.  This VA examination was conducted in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For these reasons, the Board finds that VA's duties to notify and assist the Veteran according to VCAA's notification and assistance requirements have been satisfied.  

II.  Increased Rating for Residuals of Fracture to Right Tibia and Fibula 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Legal Criteria

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals. 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 
25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Analysis

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's right leg fracture disability has more nearly approximated to a 10 percent rating for the period on appeal.

As noted above, a 20 percent rating under Diagnostic Code 5262 contemplates malunion of the tibia and fibula resulting in moderate knee or ankle disabilities.  

The Veteran was afforded a VA examination in August 2011, at which time he reported that he had been able to work as an engineer since service without interference; his activities of daily were also not affected.  He reported rare ankle swelling, but no redness or increased temperature.  He denied locking, instability and flare ups of pain that caused incapacitation.  He was not currently receiving any treatment.  He relied on no assistive devices.  The objective examination noted the joints were cool to touch, with no erythema, but with slight pain on deep palpation of the medial aspect of the malleolus bone.  His gait was normal with some difficulty on heel and toe balancing.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, both without increased pain.  There was no muscle atrophy and muscle strength was normal.  Repetitive motion did not cause any increase in pain, weakness, fatigue, lack of endurance, lack of coordination, or decrease in range of motion.  X-rays noted no mal- or non-union.

In this case, the Veteran was not found to have malunion of the tibia and fibula.  See October 2014 VA examination report (showing x-ray findings no malunion).  The criteria for a higher rating under Diagnostic Code 5262 also require evaluation of the knee or ankle.  In the present case, the Board finds that the Veteran does not have knee issues associated with the right tibia and fibula fracture.  The Veteran reported that his ankle experienced flare-ups and was a "four out of 10" of "dull achy pain."  However, the ankle also was found to have normal range of motion, the Veteran suffered no reduction in muscle strength or muscle atrophy, and he had no ankylosis.  The Veteran's flare-ups also subsided when the Veteran stopped the respective activity, according to the Veteran, himself.

Further, and specifically regarding the Veteran's right leg pain, the Board finds that the Veteran's symptoms are adequately contemplated by the currently assigned 10 percent rating.  The Veteran's complaints of pain do not, when viewed in conjunction with the medical evidence of record, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of 10 percent.  The Veteran stated he experienced pain since 1968, but he did not seek treatment.  The examiner did not find any decreased awareness of sensation, and the Veteran had no additional loss of function or range of motion after three repetitive movements.  Any pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over time.  Additionally, the examiner found that the Veteran does not need an assistive device such as a brace because of the Veteran's fracture disability.  The Board finds that the Veteran's current rating for his right leg fracture, adequately contemplate his symptoms of pain, weakness, and fatigability. 

As such, the Board finds that the Veteran's symptomatology, relating to his right leg fracture, has adequately been contemplated by the 10 percent rating currently assigned.  As the Veteran is waiting for decision by the RO in regards to his secondary service connection claims, the Board does not have jurisdiction over these issues at this time.  See 38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal).  For these reasons, the Board finds that an increased disability rating in excess of 10 percent for residuals of fracture to right tibia and fibula is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 

The Board has considered whether any other diagnostic codes would warrant a higher evaluation than presently assigned.  However, the clinical evidence does not show right knee recurrent subluxation or lateral instability; dislocated semilunar cartilage; removal of semilunar cartilage; or evidence of genu recurvatum.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5257, 5258, 5259, 5263. 

There is also no clinical evidence that the Veteran's service-connected right tibia and fibula fracture with residuals includes any impairment of the ankle.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5270, 5271, 5272, 5273, 5274.  Lastly, there is no evidence of shortening of a lower extremity associated with the Veteran's right tibia and fibula fracture with residuals.  During the September 2011, June 2013, and October 2014VA examinations, the examiners found no evidence of leg shortening.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5275.

In addition, the record does not support the assignment of different percentage evaluations during the period on appeal and thus no staged rating is warranted.

Finally, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for a right leg disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of fracture to right tibia and fibula, is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


